Citation Nr: 1420206	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a hiatal hernia with gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1958 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for an anxiety disorder and denied an application to reopen a claim of service connection for a hiatal hernia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(By the decision below, the claim of service connection for a gastrointestinal disorder is reopened.  The underlying question of service connection and the anxiety claim are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  An April 1989 rating decision denied service connection for a hiatal hernia and the Veteran was notified of that decision in an April 1989 letter; the Veteran did not appeal.

2.  The evidence received since the April 1989 rating decision is neither cumulative nor redundant, and relates to unestablished facts necessary to substantiate the claim of service connection for a gastrointestinal disorder.


CONCLUSION OF LAW

New and material evidence has been received, so the claim of service connection for a hiatal hernia with GERD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Veteran was denied service connection in an April 1989 rating decision; he was informed of that decision in an April 1989 letter.  There was no notice of disagreement received within one year of that notification letter.  The next evidence in the claims file following that notification letter was received in September and October 2009, when he filed a Freedom of Information Act (FOIA) request for a copy of his claims file and his claim to reopen service connection for a gastrointestinal disorder, respectively.  

As no new and material evidence was received within the appeal period following the April 1989 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, a de novo review is not appropriate in this case, as no new service department records which were not of record at the time of the previous decision have been received.  See 38 C.F.R. § 3.156(c) (2013).  Lastly, as no notice of disagreement was received within the appeal period following the April 1989 notification letter, the April 1989 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection for a hiatal hernia, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the April 1989 rating decision, the Veteran submitted several private treatment records documenting that he has GERD.  Significantly, the Veteran submitted a June 2010 letter from Dr. S.R., which indicated that the Veteran "has endoscopic evidence of a hiatal hernia that directly results in his [GERD]."  

Such evidence constitutes new and material evidence, as it relates directly to a question that was before the RO in 1989-whether the Veteran had a diagnosis of a hiatal hernia.  (The claim was denied in 1989 because there was no disability shown.)  Given this new diagnosis, the evidence now raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a hiatal hernia with GERD is reopened; to this limited extent, the appeal is granted.


REMAND

The Board finds that VA examinations have not been provided to the Veteran with regards to his gastrointestinal and psychiatric claims.  The low threshold for providing a VA examination with regards to those claims has been met in this case; thus, a remand is necessary in order for those examinations to be afforded to the Veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Specifically, the Veteran has averred that he has a hiatal hernia that is related to service.  Given his report of having had symptoms since service, an examination is warranted to determine whether currently diagnosed disability is traceable to military service, including the continued symptoms since.

With respect to the psychiatric claim, the Veteran's private treatment records document that he is currently diagnosed with a generalized anxiety disorder.  The Veteran avers that his anxiety began during military service; in support of that assertion, the Veteran submitted a letter from Dr. D.L.S., which indicated that he saw the Veteran for psychiatric treatment in 1983, during military service.  The Veteran, however, did not seek treatment for approximately 15 years after discharge from service for his psychiatric problems.  The Board thus notes that the low threshold for a VA examination is met with respect to the psychiatric disorder claim.

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Albuquerque and/or Denver VA Medical Centers, or any other VA medical facility that may have treated or evaluated the Veteran for either of the claimed disabilities, since December 2000 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hiatal hernia/GERD and/or psychiatric disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified records with the claims file.  If any putative records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA gastrointestinal examination in order to determine whether any hiatal hernia or GERD is related to his period of military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should opine whether any gastrointestinal disorder, to include hiatal hernia/GERD, more likely, less likely, or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service.  

The Veteran's lay statements regarding symptomatology he experienced during and after service, to include his statements of continuity of symptomatology should also be discussed.  Specifically, the medical reasons for accepting or rejecting the Veteran's theories of entitlement and his report of continued symptoms since service should be set forth in detail.  The examiner should additionally address the February 2010 VA examination report's findings.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA psychiatric disability examination to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include any anxiety disorder and depression.  Then, the examiner should provide an opinion as to whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.

The Veteran's lay statements regarding symptomatology he experienced during and after service, to include his statements of continuity of symptomatology should also be discussed; the examiner should also specifically discuss the Veteran's contentions/assertions found in his November 2009 statement.  Specifically, the medical reasons for accepting or rejecting the Veteran's theories of entitlement and his report of continued symptoms since service should be set forth in detail.  The examiner should additionally address Dr. D.L.S.'s April 2011 letter, which notes treatment in 1983 while the Veteran was in service.  Finally, the examiner should address any other relevant evidence in the claims file with regards to the Veteran's psychiatric claim.  

An explanation for each opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claims of service connection for a psychiatric disorder, to include generalized anxiety disorder, and a gastrointestinal disorder, to include hiatal hernia with GERD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


